United States Court of Appeals
                     For the First Circuit


No. 11-2179

                MARY JANE MCGAIR; JOSEPH MCGAIR,

                    Plaintiffs, Appellants,

                               v.

         AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA,

                      Defendant, Appellee,



                             ERRATA

     The opinion of this Court issued on September 4, 2012, is
amended as follows:

     On page 12, footnote 4, add the word "zones," followed by a
period, at the end of the sentence, after the quotation marks
(i.e., . . . moderate-risk" zones.)